—Appeal by the de*459fendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered June 25, 1996, convicting him of robbery in the first degree, robbery in the second degree, robbery in the third degree, burglary in the second degree, and unlawful imprisonment in the first degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, Maria Barous Hartofilis is relieved as attorney for the defendant and she is directed to turn over all papers in her possession to new counsel assigned herein; and it is further,
Ordered that Steven Feldman, Esq., 1800 Northern Blvd., Suite 206, Roslyn, N. Y. 11576, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order of this Court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Based upon this Court’s independent review of the record, we conclude that an arguable issue exists with respect to whether the defendant knowingly, voluntarily, and intelligently waived certain constitutional rights by pleading guilty (see, People v Harris, 61 NY2d 9; People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.